Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 24, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148227-9(75)(76)                                                                                     Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Bridget M. McCormack
            Plaintiff-Appellee,                                                                           David F. Viviano,
                                                                                                                      Justices
  v                                                                 SC: 148227-9
                                                                    COA: 302026; 302038; 302045
                                                                    Macomb CC: 09-005130-FC;
                                                                    09-005132-FC; 09-005135-FC
  DUNCAN LORENZO ALEXANDER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 28,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously. The motion to remand is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 24, 2014
         p0616
                                                                               Clerk